Judge JOHNSON,
with whom Senior Judge LEONARD joins, concurring in the result:
I concur in affirming the findings and sentence in this case, but my analysis is somewhat different.
As I understand Judge James’ opinion, it takes the position that the definition of military property of the United States for sentence enhancement purposes under Article 121, 10 U.S.C. § 921 is different from the definition of military property of the United States for substantive offenses under Article 108, 10 U.S.C. § 908. This position is based on the fact that the President has broader authority under Article 56, UCMJ, 10 U.S.C. § 856 to prescribe maxi*701mum punishments than he does to alter the elements of specific offenses as they have been elucidated in decisions of the military appellate courts. Therefore, the argument goes, for purposes of sentencing an accused under Article 121 we can rely on the new language in MCM, Part IV, paragraph 32c(l) (1984), which arguably defines military property of the United States more broadly than does previous case law. Many military law practitioners question the effect of the new definition on prosecutions under Article 108, since the President may not have statutory authority to alter the definition of an element of Article 108 offenses as this MCM revision appears to do. The Court of Military Appeals has not yet been asked to decide this issue.
This argument has some appeal, but I am unwilling to rely upon it. The revised definition of military property of the United States appears only in paragraph 32c(l), which discusses Article 108 offenses; it is incorporated by reference in paragraph 46b(l) dealing with Article 121 offenses.
I believe giving two different constructions to the same language would introduce a level of complexity which may well defy understanding by many practitioners of military law.
The purpose for giving special protection under the UCMJ to military property of the United States is reasonably apparent: loss or harm to such property tends to interfere with the efficiency and effectiveness of the force concerned. The reported cases under Article 108 are not easy to reconcile in every particular, but they have treated as military property of the United States such varied items as a camera held for resale in a Navy appropriated fund ship’s store, United States v. Simonds, 20 M.J. 279 (C.M.A.1985); and promotion examinations, United States v. Reid, 12 U.S.C.M.A. 497, 31 C.M.R. 83 (1961). The only clear exclusion seems to be that the funds and property of nonappropriated fund activities are not within the definition of military property of the United States. United States v. Schelin, 15 M.J. 218 (C.M.A.1983).
I have voted to affirm this case on the basis that all funds appropriated by Congress for the use of the armed forces are military property of the United States, for all purposes under Article 108 and Article 121. I would not require the prosecution to prove in individual cases how loss of the funds in question impaired an official function; I would rely on the decision of Congress in appropriating the funds as conclusively establishing that the funds are provided for an official purpose, and that their loss would tend to interfere with military efficiency and effectiveness. Appellant’s theft of $39,739.26 in appropriated funds of the armed forces therefore subjects him to punishment for theft of military property of the United States.